         Case 1:14-md-02543-JMF Document 8123 Filed 08/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                    14-MD-2543

This Document Relates To:                                                         ORDER
Atz v. General Motors LLC, 15-CV-5222
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

         On April 6, 2020, the Court granted the motion by Bailey Cowan Heckamann PLLC and

Pulaski Law Firm, PLLC (the “Firms”) to withdraw from their representation of Sunita

Bhandari. See 14-MD-2543, ECF No. 7836 (the “April 6 Order”). Pursuant to the April 6

Order, Ms. Bhandari had ninety days — until July 6, 2020 — to file, in the form of a new

lawsuit, an amended and severed complaint as well as a Related Case Statement in the United

States District Court for the Southern District of New York, and to pay any filing fee associated

with filing a complaint pursuant to 28 U.S.C. § 1914(a). Id. ¶ 3. On July 9, 2020, pursuant to

Paragraph 5 of the April 6 Order, New GM filed a First Notice of Non-Compliance pertaining to

Ms. Bhandari’s failure to comply with the April 6 Order and requested that the Court dismiss her

claims without prejudice. See 14- MD-2543, ECF No. 8033.

         On July 10, 2020, the Court extended Ms. Bhandari’s deadline to file an amended and

severed complaint and to pay any filing fee associated with filing a complaint pursuant to 28

U.S.C. § 1914(a), to August 9, 2020, in light of an apparent misunderstanding over whether Ms.

Bhandari had the documents she needed; her apparent intent to continue pursuing her claims; and

out of an abundance of caution, mindful of Ms. Bhandari’s pro se status. See ECF No. 8036. To
        Case 1:14-md-02543-JMF Document 8123 Filed 08/24/20 Page 2 of 5




date, Ms. Bhandari has not filed an amended and severed complaint, and New GM has not filed

another notice of non-compliance.

       The Court just received the letter attached as Exhibit A, dated August 1, 2020, from Ms.

Bhandari. In it, she notes that she “do[es]n’t remember what has been take care and what needs

to be provided.” As the Court noted in the April 6 Order, in order to continue to pursue her

claims against New GM, Ms. Bhandari must (1) file, in the form of a new lawsuit, an amended

and severed complaint in the United States District Court for the Southern District of New York;

(2) pay any filing fee associated with filing a complaint pursuant to 28 U.S.C. § 1914(a); and

(3) in conjunction with any amended and severed complaint, file a Related Case Statement,

available at www.nysd.uscourts.gov/forms.php, identifying the new lawsuit as related to these

proceedings (In re General Motors Ignition Switch Litigation, 14-MD-2543 (JMF)).

       In her letter, Ms. Bhandari notes that “I will start looking back into the case and finding a

new attorney once I get [a COVID-19] vaccination.” If Ms. Bhandari wishes to pursue this case,

she cannot defer the filing of an amended and severed complaint until the distribution of a

COVID-19 vaccine, as that date is uncertain and may be months, if not years, in the future. In

light of Ms. Bhandari’s apparent confusion over the requirements of the April 6 Order and her

pro se status, however, the Court will grant Ms. Bhandari one final extension to September 21,

2020. If Ms. Bhandari fails to file an amended and severed complaint and to pay any associated

filing fee by that date, New GM may file another notice that will result in Ms. Bhandari’s

dismissal without prejudice.

       To the extent that Ms. Bhandari’s letter includes a “Petition for . . . transfer of case to

Eastern Federal Court of Philadelphia,” the Court construes that request as a motion to remand




                                                  2
Case 1:14-md-02543-JMF Document 8123 Filed 08/24/20 Page 3 of 5
Case 1:14-md-02543-JMF Document 8123 Filed 08/24/20 Page 4 of 5




                EXHIBIT A




                               4
Case 1:14-md-02543-JMF Document 8123 Filed 08/24/20 Page 5 of 5
